Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shaw et al. (US Publication 2018/0332441 A1).
Regarding claim 1, Shaw discloses a management device (Manager SDN controller 130, see Fig. 1, paragraph 0030) for controlling an end-to-end network (query the service layer to determine the functional and resource requirements to provide the service to the communication device 116, see paragraph 0031) in a wireless communication system (wireless communication network 100, see paragraph 0029, Fig. 1), the management device comprising:

a policy manager (multi-slicing server 430 perform the process 300, 340 of Figs. 3A-B, see paragraph 0090) configured to set a policy applied to the plurality of network slices (network slices are associated with the policy requirements, see paragraph 0069); and
a software defined network (SDN) device (processor, see paragraph 0014) configured to control one or more network entities related to transmission of traffic for the plurality of network slices, based on the policy (first network slice handles first portion of user plane traffic and second network slice handles a second portion of the user plane traffic associated with the same requested service by the same UE, see paragraph 0066; service request is accommodated by a first network slice or a second network slice based on the policy requirements, see paragraph 0069),
wherein each of the plurality of network slices is configured for a different frequency band (different network slices provides different services that require different bandwidths, see paragraph 0056).

Regarding claim 11, Shaw discloses a method of a management device (Manager SDN controller 130, see Fig. 1, paragraph 0030) for controlling an end-to-end network (query the service layer to determine the functional and resource requirements to provide the service to the communication device 116, see paragraph 0031) in a wireless communication system (wireless communication network 100, see paragraph 0029, Fig. 1), the method comprising:

setting a policy applied to the plurality of network slices (network slices are associated with the policy requirements, see paragraph 0069); and 
controlling one or more network entities related to transmission of traffic for the plurality of network slices, based on the policy (first network slice handles first portion of user plane traffic and second network slice handles a second portion of the user plane traffic associated with the same requested service by the same UE, see paragraph 0066; service request is accommodated by a first network slice or a second network slice based on the policy requirements, see paragraph 0069),
wherein each of the plurality of network slices is configured for a different frequency band (different network slices provides different services that require different bandwidths, see paragraph 0056).






Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“network slice manager” in claim 1,
“policy manager” in claim 1,
“network slice manager” in claim 6,
“network slice manager” in claim 7,
“user plane function” in claim 8, 
“flow table applier” in claim 8,
“test manager” in claim 10.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 2-7, 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-10, 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 2, the management device of claim 1,
wherein the policy comprises transmission path information of the traffic for each of the plurality of network slices and information on a service level agreement (SLA) applied to each of the plurality of network slices,
wherein the SDN device controls the one or more network entities for transmitting the traffic according to the transmission path information of the traffic, and
wherein the one or more network entities comprise at least one of an edge router included in a transmission path between the terminal and a user plane function (UPF) of a server, at least one switch, and a virtual switch included in the server.

In claim 8, a server for controlling an end-to-end network in a wireless communication system, the server comprising:
a virtual switch comprising a flow table applier configured to process traffic for a terminal; and

wherein the flow table applier is configured to identify a network slice configured for the terminal among a plurality of network slices using a plurality of flow tables for processing the traffic and process the traffic according to a flow rule corresponding to the identified network slice.

In claim 12, the method of claim 11,
wherein the policy comprises transmission path information of the traffic for each of the plurality of network slices and information on a service level agreement (SLA) applied to each of the plurality of network slices,
wherein the controlling of the one or more network entities comprises controlling the one or more network entities to transmit the traffic according to the transmission path information of the traffic, and
wherein the one or more network entities comprise at least one of an edge router included in a transmission path between the terminal and a user plane function (UPF) of a server, at least one switch, and a virtual switch included in the server.

In claim 18, a method of a server for controlling an end-to-end network in a wireless communication system, the method comprising:

processing the traffic according to a flow rule corresponding to the identified network slice; and
transmitting the processed traffic to a user plane function (UPF) inside the server or to an entity outside the server/









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/KEVIN D MEW/            Primary Examiner, Art Unit 2471